United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3460
                                   ___________

Christopher Baldwin,               *
                                   *
             Appellant,            *
                                   * Appeal from the United States
      v.                           * District Court for the
                                   * Western District of Missouri.
Harley Davidson Motor Company      *
Group, Inc.,                       * [UNPUBLISHED]
                                   *
             Appellee.             *
                              ___________

                             Submitted: June 11, 2012
                                Filed: June 14, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      In this action claiming employment-related discrimination and retaliation,
Christopher Baldwin appeals the district court’s1 adverse grant of summary judgment.
Upon careful de novo review, see Torgerson v. City of Rochester, 643 F.3d 1031,
1042 (8th Cir.) (en banc), cert. denied, 132 S. Ct. 513 (2011), we conclude that the
grant of summary judgment was proper for the reasons stated by the district court.



      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
We also deny Baldwin’s pending motion.
                     ______________________________




                                         -2-